Bt the Court.
One question made in this case seems to be, how far the prudential committee of a school district may be said to have an exclusive control of the district school-house. This must depend upon the statute. The district must possess this control for all legitimate purposes, unless it is given to the prudential committee by the statute.
*532But the statute does not seem in terms to have conferred any such exclusive control of the school-house upon the committee. He is to keep the school-house in “ good orderto see that fuel and furniture, &c., are provided; and in regard to employing and removing teachers, he has, by express statute, the exclusive control. And, by implication, he must have the right to occupy the school-house, when the school is in operation, or else his power to appoint and remove teachers would be of very little importance. Beyond this, we do not perceive anything in the statute, or the implications growing out of the general powers and duties of prudential committees of school districts, which should give them the exclusive control of the school-house, in their district. If not, that must be in the district.
The question then arises, whether the districts can give permission to have their school-houses used for such purposes as private schools. They evidently could not put them to uses altogether aside of the general objects of their erection. They could not, at once, erect them into academies or colleges. But we think the statute did purpose to give them considerable latitude in this matter. They may raise money by subscription, or apportioned upon the scholars who'- attend 'the school, for the support of schools. This school was probably somewhat different from one supported in eith.er .of these modes, and was not a public school. But nothing appeal’s, but if if had been permitted to proceed, it would have answered- all the purposes of a public school, and been open to all the children in the district, and taught all the branches of common school instruction enumerated in the statute, and no others.
Under these circumstances, we see nothing inconsistent with the rights of the district, in allowing the school to continue there for the time being merely. The district clearly could not confer any exclusive right to the possession of the school-house, for any definite time, upon any one. But while they could not use it for a school themselves, we do not perceive any perversion of the general rights and duties of districts, to allow them to license others to give similar instruction therein, upon terms which they approve.
This being a power of this subordinate and limited character, which was conferred upon the plaintiffs, they clearly could not sustain an action of trespass qu. clau. for a violation of it. If they have any redress for the inconvenience which they sustained, it *533must be by an action upon tbe case. And it seems to us, that the privilege which was conferred upon the plaintiffs was of a legally beneficial character, and that the defendants, for thus causelessly and wantonly disturbing them in the enjoyment of the same, are justly liable to an action, and if to any, to this action. As to the form of action, it seems to us that the case, in principle, is not essentially different from that of The Bakersfield Society v. Barker & Potter, 15 Vt. 119. The inhabitants of the school district have no estate in any form, in the property belonging to the district. The district alone could bring trespass qu. clau. undoubtedly.
The plaintiffs are not directly damnified by the act of the defendants ; the damage to them is not the injury to the school-house, but this is the damage to the district. The injury to plaintiffs, is indirect, it is the consequential injury to their privilege of using the building for the time being, for a particular purpose. The injury to them would have been no more, if the school-house had been absolutely destroyed, and no less, if they had been denied the exercise of their right or privilege in any other way.
Judgment affirmed.